Appeal by defendant from a judgment of the Supreme Court, Queen County (Farlo, J.), rendered July 12, 1983, convicting him of burglary in the second degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
There was sufficient evidence adduced at the suppression hearing to support the court’s finding of probable cause to arrest defendant, since the facts and circumstances known to the arresting officer at the time of defendant’s apprehension were such as would warrant a prudent person to conclude that defendant had committed the burglary which the officer had been called to investigate (CPL 140.10 [1] [b]; see, People v Oden, 36 NY2d 382; People v Tucker, 101 AD2d 599).
We further find that the People proved defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Lazer, J. P., Rubin, Kunzeman and Kooper, JJ., concur.